DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Receipt is acknowledged of Patent Board Decision filed on 11/02/2020.

Claims 1, 5-13, 16, 21 and 22 are presented for examination.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 6, 11, 21 and 22 are allowable in view of Board Decision dated 11/02/2020.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GARY LAFONTANT/Examiner, Art Unit 2646